Case 2:19-cv-14278-JEM Document 1 Entered on FLSD Docket 08/08/2019 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   FORT PIERCE DIVISION
                                                                 2:19cv14278
                                                       CASE NO. ____________________

 SFR SERVICES LLC,
 (a/a/o Jeanne McDonald
 and Lucien McDonald),

       Plaintiff,

 vs.

 GEOVERA SPECIALTY INSURANCE
 COMPANY,

    Defendant.
 ________________________________/

                                      NOTICE OF REMOVAL

           Defendant, GEOVERA SPECIALTY INSURANCE COMPANY (“GEOVERA”), hereby

 files its Notice of Removal of that certain cause of action now pending in the Circuit Court of the

 Nineteenth Judicial Circuit in and for St. Lucie County, Florida, styled SFR SERVICES LLC,

 (a/a/o Jeanne McDonald and Lucien McDonald) vs. GEOVERA SPECIALTY INSURANCE

 COMPANY, Case No. 2019CA001263, stating as follows:

           1.       GEOVERA is incorporated under the laws of Delaware with its principal place of

 business located in California. Therefore GEOVERA is a Citizen of Delaware and California.

           2.       GEOVERA is a surplus lines insurer in the State of Florida. GEOVERA is a

 Defendant in the above-styled cause. See Florida Office of Insurance regulation website

 https://www.floir.com/CompanySearch/each_comp.aspx?IREID=102515&AUTHID=102515&F

 ICTNAME=&CCRCNAME=&passCompanyType=SURPLUS%20LINES&passCompanyName=

 GEOVERA%20SPECIALTY%20INSURANCE%20COMPANY attached here as Exhibit “A.”




 7446878v.1
Case 2:19-cv-14278-JEM Document 1 Entered on FLSD Docket 08/08/2019 Page 2 of 5



         3.     This action was commenced in the Circuit Court of the Nineteenth Judicial Circuit

 in and for St. Lucie County, Florida, and service of process was effected on GEOVERA on July

 19, 2019.

         4.     This is a civil action brought by Plaintiff, SFR SERVICES LLC, (a/a/o Jeanne

 McDonald and Lucien McDonald) (“Plaintiff”) seeking to recover damages in excess of $15,000,

 plus interest, costs, and attorney’s fees under a contract for insurance issued by GEOVERA to

 Jeanne McDonald and Lucien McDonald. See Plaintiff’s Complaint attached hereto as Exhibit

 “B”.

         5.      GEOVERA issued a homeowners insurance policy bearing policy number

 GH80013258 to Jeanne McDonald and Lucien McDonald Plaintiff for real property located at 599

 SE Nome Drive, Port St. Lucie, Florida 34984.

         6.     According to the Complaint, Plaintiff is seeking payment of losses incurred to real

 property for a loss sustained on June 18, 2018, which Plaintiff alleges is owed under the subject

 insurance policy, plus attorney’s fees, costs and interest. See paragraphs 5, 10, and 13 of Plaintiff’s

 Complaint attached hereto as Exhibit “B”.

         7.       GEOVERA investigated the claim and concluded that some of the claimed

 damage was not covered under the policy. The remaining portion of the damages were covered

 and payment in the amount of $4,834.35 was issued to the Insured. As a result there are no

 additional benefits due and owing.

         8.     GEOVERA received an estimate for repairs from Plaintiff, SFR Services, LLC, and

 their assignment of benefits contract which is also attached to Plaintiff’s Complaint, in the amount

 of $144,082.98. See Plaintiff’s estimate attached hereto as Exhibit “C”. See also Plaintiff’s

 Assignment of Benefits Contract attached hereto as Exhibit “D”. After applying the deductible is


                                                   2
 7446878v.1
Case 2:19-cv-14278-JEM Document 1 Entered on FLSD Docket 08/08/2019 Page 3 of 5



 $1,000.00, and prior payment in the amount of $4,834.35, the total amount damages Plaintiff is

 seeking is $138,248.63.

         9.     Based on the allegations contained in the Complaint, specifically paragraphs 10, 13

 and 14, which state that GEOVERA was provided with assignment of benefits contract and

 Plaintiff’s estimate, and GEOVERA has failed to pay Plaintiff all assigned proceeds, due and

 owing under the Policy. See paragraphs 10, 13, and 14 of Plaintiff’s Complaint attached hereto

 as Exhibit “B”. Therefore, it appears that Plaintiff is alleging that $138,248.63 is owed to it.

 GEOVERA denies this allegation and disputes that any additional amount is owed to Plaintiff.

         10. The Diversity of each member of an LLC must also be established. Based on

 Plaintiff’s amended annual report filed in June 2019, there is one member of the LLC, Ricky

 McGraw. See Plaintiff’s Amended Annual Report dated June 28, 2019 filed with the Florida

 Secretary of State attached hereto as Exhibit “E.”

         11.    “Citizenship,” or domicile,” is determined by two elements: (1) physical presence

 within a state; and (2) the mental intent to make a home there indefinitely. Mississippi Band of

 Choctaw Indians, 490 U.S. at 48, 109 S.Ct. at 1608; Texas v. Florida, 306 U.S. 398, 424, 59 S.Ct.

 563, 576, 83 L.Ed. 817 (1939); Scoggins v. Pollock, 727 F.2d 1025, 1026 (11th Cir.1984)

         12.    In determining domicile, a court should consider both positive evidence and

 presumptions. Mitchell v. United States, 88 U.S. (21 Wall.) 350, 352, 22 L.Ed. 584 (1874). One

 such presumption is that the state in which a person resides at any given time is also that person's

 domicile. District of Columbia v. Murphy, 314 U.S. 441, 455, 62 S.Ct. 303, 309–10, 86 L.Ed. 329




                                                  3
 7446878v.1
Case 2:19-cv-14278-JEM Document 1 Entered on FLSD Docket 08/08/2019 Page 4 of 5



 (1941); Stine v. Moore, 213 F.2d 446, 448 (5th Cir.1954). See generally 13B Charles Ala Wright,

 Arthur R. Miller, & Edward H. Cooper, Federal Practice and Procedure § 3612

         13.    Facts frequently taken into account include but are not limited to: current residence;

 residence of family and dependents; place of employment and name of business; voting

 registration and voting practices; location of personal and real property; location of brokerage and

 bank accounts; membership in church, clubs, and business organizations; driver's license and

 automobile registration; and payment of taxes. Garcia v. American Heritage Life Ins. Co., 773

 F.Supp. 516, 520 (D.P.R.1991); 13B Charles Alan Wright, Arthur R. Miller, Edward H. Cooper,

 Federal Practice and Procedure § 3612.

         14.    Ricky Lynn McGraw along with Matthew Jordan McGraw, jointly own real

 property located at 9209 Short Chip Circle, Port Saint Lucie, Florida 34986. Therefore, Ricky

 Lynn McGraw is a citizen of Florida. See Ricky Lynn McGraw’s property deed attached hereto as

 Exhibit “F.”

         15.    At the time when the suit was instituted and at all times material to this action,

 Plaintiff, was a Citizen of Florida. At the time when this action was commenced and at the present

 time and at all times material to this action, GEOVERA was and is a corporation organized and

 existing under the laws of the State of Delaware, and having its principal place of business in

 California, and thus a citizen of Delaware and California. Complete diversity exists between the

 parties in accordance with 28 U.S.C. §1332.

         16.    The matter in controversy herein exceeds the sum of $75,000.00, exclusive of

 interest, attorney’s fees and costs. This fact is demonstrated by the extent of damage claimed by

 the Plaintiff’s Complaint, and Plaintiff’s estimate in the amount of $138,248.63.




                                                  4
 7446878v.1
Case 2:19-cv-14278-JEM Document 1 Entered on FLSD Docket 08/08/2019 Page 5 of 5



         17.    Copies of all process, pleadings and orders served upon GEOVERA, and such other

 papers or exhibits as are required by Local Rules of Court, are filed herein, with the exception of

 discovery served with the Complaint.

         WHEREFORE, Defendant, GEOVERA SPECIALTY INSURANCE COMPANY, prays

 that this Honorable Court exercise jurisdiction over this matter.

                                  CERTIFICATE OF SERVICE

         WE HEREBY CERTIFY that on August 8th, 2019, a true and correct copy of the foregoing

 was    sent   via   CM/ECF      to:   Paris   R.       Webb,   Esq.,   of   Arnesen    Webb,     at

 paris@insurancelawyers.org, and eservice@insurancelawyers.org, Attorney for Plaintiff.


                                        Wilson Elser Moskowitz Edelman & Dicker LLP

                                               By: _Nyasha S. Seale________________
                                                  NYASHA S. SEALE, ESQUIRE
                                                  Florida Bar No. 098771
                                                  LUCIE A. ROBINSON, ESQUIRE
                                                  Florida Bar No. 113088
                                                  nyasha.seale@wilsonelser.com
                                                  lucie.robinson@wilsonelser.com
                                                  jennifer.johns@wilsonelser.com
                                                  111 North Orange Avenue, Suite 1200
                                                  Orlando, Florida 32801
                                                  Telephone: (407) 203 -7570
                                                  Facsimile: (407) 648 - 1376
                                                  Attorneys for Defendant, GEOVERA
                                                  SPECIALTY INSURANCE COMPANY




                                                    5
 7446878v.1
